DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–6 and 8–22 is/are pending.
Claim(s) 7 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0235420 A1.
Drawings
The drawings were received on 31 May 2022.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1–6 and 8–22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitations "metal nanoparticles comprising one, two, or more metals selected from Cu, Fe, Ni, Co and Bi or their alloys" and "the solid electrolyte inhibiting dissolution of the one, two, or more metal during the battery cell operation." Applicants have indicated this limitation is supported by paragraph [0160]. Paragraph [0160] describes the dissolution of metal fluorides may be reduced by preventing direct contact between the active material and the liquid electrode. Paragraphs [0006] and [0046] describe the dissolution of metal fluorides/chlorides is prevented. Paragraphs [0088] and [0104] describe the dissolution of metals is prevented by the matrix material and/or the use of a liquid organic solvent free composition. Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claims 2–6 and 8–22 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–6 and 8–22 also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–6 and 8–22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zimmerman (US 2017/0005356 A1) discloses a Li metal or Li-ion battery cell (10, [0244]), comprising a conversion-type cathode (30) capable of storing and releasing Li ions during battery cell operation (FIG. 1, [0244]); a conversion-type type or Li metal-type anode (20) capable of storing and releasing Li ions during battery cell operation (FIG. 1, [0244]); a separator membrane (40) ionically coupling and electronically insulating the cathode (30) and the anode (40, [0244]); and a solid electrolyte (40) with a Li transference number in the range from around 0.7 to around 1.0 (see cationic transference number, [0037]) impregnating at least the cathode (30, [0244]), the solid electrolyte comprises a solid polymer electrolyte (FIG. 1, [0244]); and the battery cell (10) is free of liquid organic solvents in at least the cathode (30, [0246]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725